Exhibit 10.14

 

CPS 2006 LONG-TERM EQUITY INCENTIVE PLAN

(as amended effective April 27, 2016)

 

PART I - PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES

 

SECTION 1.        Purpose of the Plan. The purposes of this Plan are (a) to
attract and retain the most talented Employees, officers and Directors
available, and (b) to promote the growth and success of the Company’s business,
(i) by aligning the long-term interests of Employees, officers and Directors
with those of the shareholders by providing an opportunity to acquire an
interest in the Company and (ii) by providing both rewards for exceptional
performance and long term incentives for future contributions to the success of
the Company and its Subsidiaries.

 

The Plan permits the grant of Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, or SARs, at the discretion of
the Committee and as reflected in the terms of the Award Agreement. Each Award
will be subject to conditions specified in the Plan, such as continued
employment or satisfaction of performance criteria.

 

This Plan will serve as a framework for the Committee to establish sub-plans or
procedures governing the grants to employees, officers, directors and
consultants. The awards granted under the Former Plan shall continue to be
administered under the Former Plan until such time as those options are
exercised, expire or become unexercisable for any reason.

 

SECTION 2.        Definitions. As used herein, the following definitions shall
apply:

 

(a) “Active Status” shall mean (i) for employees, the absence of any
interruption or termination of service as an employee, (ii) for Directors, that
the Director has not been removed from the Board for cause (as determined by the
Company’s shareholders), and (iii) for Consultants, the absence of any
interruption, expiration, or termination of such person’s consulting or advisory
relationship with the Company or any Subsidiary or the occurrence of any
termination event as set forth in such person’s Award Agreement. Active Status
shall not be considered interrupted (A) for an employee in the case of sick
leave, maternity leave, infant care leave, medical emergency leave, military
leave, or any other leave of absence properly taken in accordance with the
policies of the Company or any applicable Subsidiary as may be in effect from
time to time, and (B) for a Consultant, in the case of any temporary
interruption in such person’s availability to provide services to the Company or
any Subsidiary which has been granted in writing by an authorized officer of the
Company. Whenever a mandatory severance period applies under applicable law with
respect to a termination of service as an employee, Active Status shall be
considered terminated upon such Employee’s receipt of notice of termination in
whatever form prescribed by applicable law.

 

(b) “Award” shall mean any award or benefits granted under the Plan, including
Options, Restricted Stock, Restricted Stock Units, and SARs.

 

(c) “Award Agreement” shall mean a written or electronic agreement between the
Company and the Participant setting forth the terms of the Award.

 

(d) “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3
promulgated under the Exchange Act.

 

(e) “Board” shall mean the Board of Directors of the Company.

 

(f) “Change of Control” shall mean the first day that any one or more of the
following conditions shall have been satisfied:

 

(i) the sale, liquidation or other disposition of all or substantially all of
the Company’s assets in one or a series of related transactions;

 

(ii) an acquisition (other than directly from the Company) of any outstanding
voting securities by any person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has Beneficial
Ownership of twenty-five percent (25%) or more of the then outstanding voting
securities of the Company, other than a Board approved transaction;

 

(iii) during any 36-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided however that except as set forth in this Section 2(f)(iii),
an individual who becomes a member of the Board subsequent to the beginning of
the 36-month period, shall be deemed to have satisfied such 36-month requirement
and shall be deemed an Incumbent Director if such Director was elected by or on
the recommendation of or with the approval of at least two-thirds of the
Directors who then qualified as Incumbent Directors either actually (because
they were Directors at the beginning of such period) or by operation of the
provisions of this section; if any such individual initially assumes office as a
result of or in connection with either an actual or threatened solicitation with
respect to the election of Directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitations of proxies or consents by or on behalf of a person
other than the Board, then such individual shall not be considered an Incumbent
Director; or

  



 1 

 

 

(iv) a merger, consolidation or reorganization of the Company, as a result of
which the shareholders of the Company immediately prior to such merger,
consolidation or reorganization own directly or indirectly immediately following
such merger, consolidation or reorganization less than fifty percent (50%) of
the combined voting power of the outstanding voting securities of the entity
resulting from such merger, consolidation or reorganization.

 

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” shall mean the Compensation Committee appointed by the Board.

 

(i) “Common Stock” shall mean the common stock of the Company, no par value per
share.

 

(j) “Company” shall mean CPS, a California corporation, and any successor
thereto.

 

(k) “Consultant” shall mean any person, except an employee, engaged by the
Company or any Subsidiary of the Company, to render personal services to such
entity, including as an advisor, pursuant to the terms of a written agreement.

 

(l) “Director” shall mean a member of the Board.

 

(m) “Disability” shall mean (i) in the case of a Participant whose employment
with the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “Disability” as used in this
Plan shall have the meaning set forth in such employment or consulting agreement
during the period that such employment or consulting agreement remains in
effect; and (ii) in all other cases, the term “Disability” as used in this Plan
shall have the same meaning as set forth under the Company’s long-term
disability plan applicable to the Participant as may be amended from time to
time, and in the event the Company does not maintain any such plan with respect
to a Participant, a physical or mental condition resulting from bodily injury,
disease or mental disorder which renders the Participant incapable of continuing
his or her usual and customary employment with the Company or a Subsidiary, as
the case may be, for a period of not less than 120 days or such other period as
may be required by applicable law.

 

(n) “Effective Date” shall mean June 15, 2006, the date on which the Company’s
shareholders first approved this Plan in accordance with applicable Nasdaq
rules.

 

(o) “Employee” shall mean any person, including an officer, who is a common law
employee of, receives remuneration for personal services to, is reflected on the
official human resources database as an employee of, and is on the payroll of
the Company or any Subsidiary of the Company. A person is on the payroll if he
or she is paid from or at the direction of the payroll department of the
Company, or any Subsidiary of the Company. Persons providing services to the
Company, or to any Subsidiary of the Company, pursuant to an agreement with a
staff leasing organization, temporary workers engaged through or employed by
temporary or leasing agencies, and workers who hold themselves out to the
Company, or a Subsidiary to which they are providing services as being
independent contractors, or as being employed by or engaged through another
company while providing the services, and persons covered by a collective
bargaining agreement (unless the collective bargaining agreement applicable to
the person specifically provides for participation in this Plan) are not
employees for purposes of this Plan and do not and cannot participate in this
Plan, whether or not such persons are, or may be reclassified by the courts, the
Internal Revenue Service, the U.S. Department of Labor, or other person or
entity as, common law employees of the Company, or any Subsidiary, either solely
or jointly with another person or entity.

 

(p) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(q) “Executive Officers” shall mean the officers of the Company as such term is
defined in Rule 16a-1 under the Exchange Act.

 

(r) “Fair Market Value” shall mean the closing price per share of the Common
Stock on Nasdaq as to the date specified (or the previous trading day if the
date specified is a day on which no trading occurred), or if Nasdaq shall cease
to be the principal exchange or quotation system upon which the shares of Common
Stock are listed or quoted, then such exchange or quotation system as the
Company elects to list or quote its shares of Common Stock and that the
Committee designates as the Company’s principal exchange or quotation system.

 

(s) “FAS 123” shall mean Statements of Financial Accounting Standards No. 123,
“Accounting for Stock-Based Compensation”, as promulgated by the Financial
Accounting Standards Board.

 



 2 

 

 

(t) “FLSA” shall mean the Fair Labor Standards Act of 1938, as amended.

 

(u) “Former Plan” shall mean the CPS 1997 Long-Term Incentive Plan, as amended.

 

(v) “Incentive Stock Option” shall mean any Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code. 

 

(w) “Independent Director” shall mean a Director who: (1) meets the independence
requirements of Nasdaq, or if Nasdaq shall cease to be the principal exchange or
quotation system upon which the shares of Common Stock are listed or quoted,
then such exchange or quotation system as the Company elects to list or quote
its shares of Common Stock and that the Committee designates as the Company’s
principal exchange or quotation system; (2) qualifies as an “outside director”
under Section 162(m) of the Code; and (3) satisfies independence criteria under
any other applicable laws or regulations relating to the issuance of Shares to
Employees.

 

(x) “Maximum Annual Participant Award” shall have the meaning set forth in
Section 6(b).

 

(y) “Misconduct” shall mean any of the following; provided, however, that with
respect to Non-Employee Directors “Misconduct” shall mean subsection (viii)
only:

 

(i) any material breach of an agreement between the Participant and the Company
or any Subsidiary which, if curable, has not been cured within twenty (20) days
after the Participant has been given written notice of the need to cure such
breach, or which breach, if previously cured, recurs;

 

(ii) willful unauthorized use or disclosure of confidential information or trade
secrets of the Company or any Subsidiary by the Participant;

 

(iii) the Participant’s continued willful and intentional failure to
satisfactorily perform Participant’s essential responsibilities, provided that
the Participant has been given at least thirty (30) days’ written notice of the
need to cure the failure and cure has not been effected within that time period,
or which failure, if previously cured, recurs;

 

(iv) material failure of the Participant to comply with rules, policies or
procedures of the Company or any Subsidiary as they may be amended from time to
time, provided that the Participant has been given at least thirty (30) days’
written notice of the need to cure the failure, if such failure is curable, and
cure has not been effected within that time period, or which failure, if
previously cured, recurs;

 

(v) Participant’s dishonesty, fraud or gross negligence related to the business
or property of the Company or any Subsidiary;

 

(vi) personal conduct that is materially detrimental to the business of the
Company or any Subsidiary;

 

(vii) conviction of or plea of nolo contendere to a felony; or

 

(viii) in the case of Non-Employee Directors, the removal from the Board for
cause (as determined by the Company’s shareholders).

 

(z) “Nasdaq” shall mean The Nasdaq Stock Market, Inc.

 

(aa) “Non-Employee Director” shall mean a Director who is not an employee.

 

(bb) “Nonqualified Stock Option” shall mean an Option that does not qualify or
is not intended to qualify as an Incentive Stock Option.

 

(cc) “Option” shall mean a stock option granted pursuant to Section 10 of the
Plan.

 

(dd) “Optionee” shall mean a Participant who has been granted an Option.

 

(ee) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(ff) “Participant” shall mean an employee, Director or Consultant granted an
Award.

 



 3 

 

 

(gg) “Performance Criteria” shall have the meaning set forth in Section 11(b).

 

(hh) “Plan” shall mean this CPS 2006 Long-Term Equity Incentive Plan, including
any amendments thereto.

 

(ii) “Reprice” shall mean the adjustment or amendment of the exercise price of
Options or SARs previously awarded whether through amendment, cancellation,
replacement of grants or any other means. 

 

(jj) “Resignation (or Resign) for Good Reason” shall mean any voluntary
termination by written resignation of the Active Status of any employee after a
Change of Control because of: (1) a material reduction in the employee’s
authority, responsibilities or scope of employment; (2) an assignment of duties
to the Employee inconsistent with the employee’s role at the Company (including
its Subsidiaries) prior to the Change of Control, (3) a reduction in the
employee’s base salary or total incentive compensation; (4) a material reduction
in the Employee’s benefits unless such reduction applies to all employees of
comparable rank; or (5) the relocation of the employee’s primary work location
more than fifty (50) miles from the employee’s primary work location prior to
the Change of Control; provided that the employee’s written notice of voluntary
resignation must be tendered within one (1) year after the Change of Control,
and shall specify which of the events described in (1) through (5) resulted in
the resignation.

 

(kk) “Restricted Stock” shall mean a grant of Shares pursuant to Section 11 of
the Plan.

 

(ll) “Restricted Stock Units” shall mean a grant of the right to receive Shares
in the future or their cash equivalent (or both) pursuant to Section 11 of the
Plan.

 

(mm) “Retirement” shall mean, (i) with respect to any employee, voluntary
termination of employment after age 55 and at least ten (10) years of credited
service with the Company or any Subsidiary (but only during the time the
Subsidiary was a Subsidiary), as determined by the Committee in its sole
discretion, and (ii) with respect to any Non-Employee Director, ceasing to be a
Director pursuant to election by the Company’s shareholders or by voluntary
resignation with the approval of the Board’s chair after having attained the age
of 55 years and served continuously on the Board for at least six years.

 

(nn) “SAR” shall mean a stock appreciation right awarded pursuant to Section 12
of the Plan.

 

(oo) “SEC” shall mean the Securities and Exchange Commission.

 

(pp) “Share” shall mean one share of Common Stock, as adjusted in accordance
with Section 5 of the Plan.

 

(qq) “Stand-Alone SARs” shall have the meaning set forth in Section 12(c) of the
Plan.

 

(rr) “Subcommittee” shall have the meaning set forth in Section 3(d).

 

(ss) “Subsidiary” shall mean (1) in the case of an Incentive Stock Option a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code, and (2) in the case of a Nonqualified Stock Option,
Restricted Stock, a Restricted Stock Unit or a SAR, in addition to a subsidiary
corporation as defined in (1), (A) a limited liability company, partnership or
other entity in which the Company controls fifty percent (50%) or more of the
voting power or equity interests, or (B) an entity with respect to which the
Company possesses the power, directly or indirectly, to direct or cause the
direction of the management and policies of that entity, whether through the
Company’s ownership of voting securities, by contract or otherwise.

 

(tt) “Tandem SARs” shall have the meaning set forth in Section 12(b) of the
Plan.

 

SECTION 3.       Administration of the Plan.

 

(a) Authority. The Plan shall be administered by the Committee. The Committee
shall have full and exclusive power to administer the Plan on behalf of the
Board, subject to such terms and conditions as the Committee may prescribe.
Notwithstanding anything herein to the contrary, the Committee’s power to
administer the Plan, and actions the Committee takes under the Plan, shall be
limited by the provisions set forth in the Committee’s charter, as such charter
may be amended from time to time, and the further limitation that certain
actions may be subject to review and approval by either the full Board or a
panel consisting of all of the Independent Directors of the Company.

 

(b) Powers of the Committee. Subject to the other provisions of this Plan, the
Committee shall have the authority, in its discretion:

 



 4 

 

 

(i) to grant Incentive Stock Options, Nonqualified Stock Options, Restricted
Stock, Restricted Stock Units, and SARs to Participants and to determine the
terms and conditions of such Awards, including the determination of the Fair
Market Value of the Shares and the exercise price, and to modify or amend each
Award, with the consent of the Participant when required;

 

(ii) to determine the Participants, to whom Awards, if any, will be granted
hereunder, the timing of such Awards, and the number of Shares to be represented
by each Award;

 

(iii) to construe and interpret the Plan and the Awards granted hereunder; 

 

(iv) to prescribe, amend, and rescind rules and regulations relating to the
Plan, including the form of Award Agreement, and manner of acceptance of an
Award, such as correcting a defect or supplying any omission, or reconciling any
inconsistency so that the Plan or any Award Agreement complies with applicable
law, regulations and listing requirements and to avoid unanticipated
consequences deemed by the Committee to be inconsistent with the purposes of the
Plan or any Award Agreement;

 

(v) to establish performance criteria for Awards made pursuant to the Plan in
accordance with a methodology established by the Committee, and to determine
whether performance goals have been attained;

 

(vi) to accelerate or defer (with the consent of the Participant) the exercise
or vested date of any Award;

 

(vii) to authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted by the
Committee;

 

(viii) to establish sub-plans, procedures or guidelines for the grant of Awards
to Directors, Consultants and Employees working outside of the United
States; and

 

(ix) to make all other determinations deemed necessary or advisable for the
administration of the Plan;

 

Provided that, no consent of a Participant is necessary under clauses (i) or
(vi) if a modification, amendment, acceleration, or deferral, in the reasonable
judgment of the Committee confers a benefit on the Participant or is made
pursuant to an adjustment in accordance with Section 5.

 

(c) Effect of Committee’s Decision. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Participants,
the Company (including its Subsidiaries), any shareholder and all other persons.

 

(d) Delegation. Consistent with the Committee’s charter, as such charter may be
amended from time to time, the Committee may delegate (i) to one or more
separate committees consisting of members of the Committee or other Directors
who are Independent Directors (any such committee a “Subcommittee”), or (ii) to
an Executive Officer of the Company, the ability to grant Awards and take the
other actions described in Section 3(b) with respect to Participants who are not
Executive Officers, and such actions shall be treated for all purposes as if
taken by the Committee; provided that the grant of Awards shall be made in
accordance with parameters established by the Committee. Any action by any such
Subcommittee or Executive Officer within the scope of such delegation shall be
deemed for all purposes to have been taken by the Committee.

 

(e) Administration. The Committee may delegate the administration of the Plan to
an officer or officers of the Company, and such administrator(s) may have the
authority to directly, or under their supervision, execute and distribute
agreements or other documents evidencing or relating to Awards granted by the
Committee under this Plan, to maintain records relating to the grant, vesting,
exercise, forfeiture or expiration of Awards, to process or oversee the issuance
of Shares upon the exercise, vesting and/or settlement of an Award, to interpret
the terms of Awards and to take such other actions as the Committee may specify.
Any action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such administrator, provided that
the actions and interpretations of any such administrator shall be subject to
review and approval, disapproval or modification by the Committee.

 

SECTION 4.     Shares Subject to the Plan.

 

(a) Reservation of Shares. The shares of Common Stock reserved under this Plan
will include reserved shares of Common Stock that are not subject to a grant or
as to which the option award granted has been forfeited under the Former Plan,
and an additional 17,200,000 shares of Common Stock. The aggregate number of
Shares available for issuance under the Plan will be reduced by one Share for
each Share delivered in settlement of any award of Restricted Stock, Restricted
Stock Unit, or SAR and one Share for each Share delivered in settlement of an
Option. If an Award expires, is forfeited or becomes unexercisable for any
reason without having been exercised in full, the undelivered Shares which were
subject thereto shall, unless the Plan shall have been terminated, become
available for future Awards under the Plan. Without limiting the foregoing,
unless the Plan shall have been terminated, Shares underlying an Award that has
been exercised, either in part or in full, including any Shares that would
otherwise be issued to a Participant that are used to satisfy any withholding
tax obligations that arise with respect to any Award, shall become available for
future Awards under the Plan except to the extent Shares were issued in
settlement of the Award. Shares available for issuance under the Plan shall be
increased by any shares of Common Stock subject to outstanding awards under the
Former Plans on the date of any shareholder approval of the Plan that later
cease to be subject to such awards for any reason other than such awards having
been exercised, subject to adjustment from time to time as provided in
Section 5, which shares of Common Stock shall, as of the date such shares cease
to be subject to such awards, cease to be available for grant and issuance under
the Former Plans, but shall be available for issuance under the Plan. The Shares
may be authorized but unissued, or reacquired shares of Common Stock. The
Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 



 5 

 

 

(b) Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Company completes the corporate action
relating to the grant of such Award and all conditions to the grant have been
satisfied, provided that conditions to the exercise of an Award shall not defer
the date of grant. Notice of a grant shall be given to each Participant to whom
an Award is so granted within a reasonable time after the determination has been
made. 

 

(c) Securities Law Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated under either
such Act, and the requirements of any stock exchange or quotation system upon
which the Shares may then be listed or quoted, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

(d) Substitutions and Assumptions. The Board or the Committee shall have the
right to substitute or assume Awards in connection with mergers,
reorganizations, separations, or other transactions to which Section 424(a) of
the Code applies, provided such substitutions and assumptions are permitted by
Section 424 of the Code and the regulations promulgated thereunder. The number
of Shares reserved pursuant to Section 4(a) may be increased by the
corresponding number of Awards assumed and, in the case of a substitution, by
the net increase in the number of Shares subject to Awards before and after the
substitution.

 

SECTION 5.       Adjustments to Shares Subject to the Plan. If any change is
made to the Shares by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Shares as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (i) the maximum number
and/or class of securities issuable under the Plan, (ii) the number and/or class
of securities and/or the price per Share covered by outstanding Awards under the
Plan and (iii) the Maximum Annual Participant Award. The Committee may also make
adjustments described in (i)-(iii) of the previous sentence in the event of any
distribution of assets to shareholders other than a normal cash dividend. In
determining adjustments to be made under this Section 5, the Committee may take
into account such factors as it deems appropriate, including the restrictions of
applicable law and the potential tax consequences of an adjustment, and in light
of such factors may make adjustments that are not uniform or proportionate among
outstanding Awards. Adjustments, if any, and any determinations or
interpretations, including any determination of whether a distribution is other
than a normal cash dividend, made by the Committee shall be final, binding and
conclusive. For purposes of this Section 5, conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”

 

Except as expressly provided herein, no issuance by the Company of shares of any
class, or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.

 

PART II - TERMS APPLICABLE TO ALL AWARDS

 

SECTION 6.        General Eligibility.

 

(a) Awards. Awards may be granted to Participants who are Employees, Directors
or Consultants; provided however that Incentive Stock Options may only be
granted to Employees.

 

(b) Maximum Annual Participant Award. The aggregate number of Shares with
respect to which an Award or Awards may be granted to any one Participant over
the life of the Plan (the “Maximum Participant Award”) shall not exceed
3,750,000 shares of Common Stock (increased, proportionately, in the event of
any stock split or stock dividend with respect to the Shares). If an Option is
in tandem with a SAR, such that the exercise of the Option or SAR with respect
to a Share cancels the tandem SAR or Option right, respectively, with respect to
each Share, the tandem Option and SAR rights with respect to each Share shall be
counted as covering but one Share for purposes of the Maximum Annual Participant
Award.

 

(c) No Employment/ Service Rights. Nothing in the Plan shall confer upon any
Participant the right to an Award or to continue in service as an employee or
Consultant for any period of specific duration, or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary employing or
retaining such person), or of any Participant, which rights are hereby expressly
reserved by each, to terminate such person’s services at any time for any
reason, with or without cause.

 



 6 

 

 

SECTION 7.       Procedure for Exercise of Awards; Rights as a Shareholder.

 

(a) Procedure. An Award shall be exercised when written, electronic or verbal
notice of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Plan, in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. Full payment
may, as authorized by the Committee, consist of any consideration and method of
payment allowable under Section 7(b) of the Plan. The Company shall issue (or
cause to be issued) such share certificate promptly upon exercise of the Award.
In the event that the exercise of an Award is treated in part as the exercise of
an Incentive Stock Option and in part as the exercise of a Nonqualified Stock
Option pursuant to Section 10(a), the Company shall issue a share certificate
evidencing the Shares treated as acquired upon the exercise of an Incentive
Stock Option and a separate share certificate evidencing the Shares treated as
acquired upon the exercise of a Nonqualified Stock Option, and shall identify
each such certificate accordingly in its share transfer records. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the share certificate is issued, except as provided in Section 5 of the
Plan. 

 

(b) Method of Payment. The consideration to be paid for any Shares to be issued
upon exercise or other required settlement of an Award, including the method of
payment, shall be determined by the Committee at the time of settlement and
which forms may include: (i) with respect to an Option, a request that the
Company or the designated brokerage firm conduct a cashless exercise of the
Option; (ii) cash; and (iii) tender of shares of Common Stock owned by the
Participant in accordance with rules established by the Committee from time to
time. Shares used to pay the exercise price shall be valued at their Fair Market
Value on the exercise date. Payment of the aggregate exercise price by means of
tendering previously-owned shares of Common Stock shall not be permitted when
the same may, in the reasonable opinion of the Company, cause the Company to
record a loss or expense as a result thereof.

 

(c) Withholding Obligations. To the extent required by applicable federal,
state, local or foreign law, the Committee may and/or a Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise with respect to any Incentive Stock Option,
Nonqualified Stock Option, SAR, Restricted Stock or Restricted Stock Units, or
any sale of Shares. The Company shall not be required to issue Shares or to
recognize the disposition of such Shares until such obligations are satisfied.
These obligations may be satisfied by having the Company withhold a portion of
the Shares that otherwise would be issued to a Participant under such Award or
by tendering Shares previously acquired by the Participant in accordance with
rules established by the Committee from time to time.

 

(d) Shareholder Rights. Except as otherwise provided in this Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the share certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award.

 

(e) Non-Transferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in exchange for consideration, except
that an Award may be transferred by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant; unless the Committee permits further transferability, on a
general or specific basis, in which case the Committee may impose conditions and
limitations on any permitted transferability.

 

SECTION 8.       Expiration of Awards.

 

(a) Expiration, Termination or Forfeiture of Awards. Unless otherwise provided
in the applicable Award Agreement or any severance agreement, vested Awards
granted under this Plan shall expire, terminate, or otherwise be forfeited as
follows:

 

(i) three (3) months after the date the Company delivers a notice of termination
of a Participant’s Active Status, other than in circumstances covered by (ii),
(iii) or (iv) below;

 

(ii) immediately upon termination of a Participant’s Active Status for
Misconduct;

 

(iii) twelve (12) months after the date on which a Participant other than a
Non-Employee Director ceased performing services as a result of his or her total
and permanent Disability;

 



 7 

 

 

(iv) twelve (12) months months after the date on which the Participant ceased
performing services as a result of Retirement, or after his death.

 

(b) Extension of Term. Notwithstanding subsection (a) above, the Committee shall
have the authority to extend the expiration date of any outstanding Option,
other than an Incentive Stock Option, or SAR in circumstances in which it deems
such action to be appropriate (provided that no such extension shall extend the
term of an Option or SAR beyond the date on which the Option or SAR would have
expired if no termination of the Employee’s Active Status had occurred).

 

SECTION 9.       Effect of Change of Control. Notwithstanding any other
provision in the Plan to the contrary, the following provisions shall apply
unless otherwise provided in the most recently executed agreement between the
Participant and the Company, or specifically prohibited under applicable laws,
or by the rules and regulations of any applicable governmental agencies or
national securities exchanges or quotation systems.

 

(a) Acceleration. Awards of a Participant shall be Accelerated (as defined in
Section 9(b) below) as follows:

 

(i) With respect to Non-Employee Directors, upon the occurrence of a Change of
Control;

 

(ii) With respect to any employee, upon the occurrence of a Change of Control
described in Section 2(f)(i);

 

(iii) With respect to any employee who Resigns for Good Reason or whose Active
Status is terminated within one year after a Change of Control described in
Section 2(f)(ii) or (iii);

 

(iv) With respect to any employee, upon the occurrence of a Change of Control
described in Section 2(f)(iv) in connection with which each Award is not assumed
or an equivalent award substituted by such successor entity or a parent or
subsidiary of such successor entity; and 

 

(v) With respect to any employee who Resigns for Good Reason or whose Active
Status is terminated within one year after a Change of Control described in
Section 2(f)(iv) in connection with which each Award is assumed or an equivalent
award substituted by the successor entity or a parent or subsidiary of such
successor entity.

 

(b) Definition. For purposes of this Section 9, Awards of a Participant being
“Accelerated” means, with respect to such Participant:

 

(i) any and all Options and SARs shall become fully vested and immediately
exercisable, and shall remain exercisable throughout their entire term;

 

(ii) any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units that are not performance-based shall lapse; and

 

(iii) the restrictions and deferral limitations and other conditions applicable
to any other Awards shall lapse, and such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant.

 

PART III - SPECIFIC TERMS APPLICABLE TO OPTIONS, STOCK AWARDS AND SARS

 

SECTION 10.       Grant, Terms and Conditions of Options.

 

(a) Designation. Each Option shall be designated in an Award Agreement as either
an Incentive Stock Option or a Nonqualified Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any employee during any calendar
year (under all plans of the Company) exceeds $100,000, such excess Options
shall be treated as Nonqualified Stock Options. Options shall be taken into
account in the order in which they were granted.

 

(b) Terms of Options. The term of each Incentive Stock Option shall be no more
than ten (10) years from the date of grant. However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns Shares representing more than ten percent (10%) of the voting power of all
classes of shares of the Company or any Parent or Subsidiary, the term of the
Option shall be no more than five (5) years from the date of grant. The terms of
all Nonqualified Stock Options shall be at the discretion of the Committee.

 



 8 

 

 

(c) Option Exercise Prices.

 

(i) The per Share exercise price under an Incentive Stock Option shall be as
follows:

 

(A) If granted to an employee who, at the time of the grant of such Incentive
Stock Option, owns shares representing more than ten percent (10%) of the voting
power of all classes of shares of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(B) If granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(ii) The per Share exercise price under a Nonqualified Stock Option or SAR shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

 

(iii) In no event shall the Board or the Committee be permitted to Reprice an
Option after the date of grant without shareholder approval.

 

(d) Vesting. To the extent Options vest and become exercisable in increments,
such Options shall cease vesting as of the date of the Optionee’s Disability or
termination of such Optionee’s Active Status for reasons other than Retirement
or death, in each of which cases such Options shall immediately vest in full.

 

(e) Substitution of Stock SARs for Options. Notwithstanding anything in this
Plan to the contrary, if the Company is required to or elects to record as an
expense in its consolidated statements of earnings the cost of Options pursuant
to FAS 123 or a similar accounting requirement, the Committee shall have the
sole discretion to substitute, without receiving Participants’ permission, SARs
paid only in stock for outstanding Options; provided, the terms of the
substituted stock SARs are the same as the terms of the Options, the number of
shares underlying the number of stock SARs equals the number of shares
underlying the Options and the difference between the Fair Market Value of the
underlying Shares and the grant price of the SARs is equivalent to the
difference between the Fair Market Value of the underlying shares and the
exercise price of the Options. 

 

(f) Exercise. Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the Committee at the time of grant,
and as are permissible under the terms of the Plan. An Option may not be
exercised for a fraction of a Share.

 

(g) One-time Exchange Program. Notwithstanding this Plan's prohibition on
Repricing of Options, and notwithstanding anything else in this Plan to the
contrary, the Board or Committee may provide for, and the Company may implement,
a one-time-only exchange offer ("Exchange Offer"), under which the Company may
issue Options under this Plan in exchange for Options previously issued and then
outstanding under this Plan or the Former Plan. The Exchange Offer is permitted
only subject to the conditions described in the Company's definitive proxy
statement filed in connection with its 2009 annual meeting of shareholders.

 

SECTION 11.       Grant, Terms and Conditions of Stock Awards.

 

(a) Designation. Restricted Stock or Restricted Stock Units may be granted
either alone, in addition to, or in tandem with other Awards granted under the
Plan. Restricted Stock or Restricted Stock Units may include a dividend
equivalent right, as permitted by Section 5. After the Committee determines that
it will offer Restricted Stock or Restricted Stock Units, it will advise the
Participant in writing or electronically, by means of an Award Agreement, of the
terms, conditions and restrictions, including vesting, if any, related to the
offer, including the number of Shares that the Participant shall be entitled to
receive or purchase, the price to be paid, if any, and, if applicable, the time
within which the Participant must accept the offer. The offer shall be accepted
by execution of an Award Agreement or as otherwise directed by the Committee.
Restricted Stock Units may be paid as permitted by Section 7(b). The term of
each award of Restricted Stock or Restricted Stock Units shall be at the
discretion of the Committee.

 

(b) Performance Criteria. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan that are intended to qualify as “performance based
compensation” under Section 162(m) of the Code shall be subject to the
fulfillment of performance goals relating to the Performance Criteria selected
by the Committee and specified at the time such Restricted Stock and Restricted
Stock Units are granted. For purposes of this Plan, “Performance Criteria” means
one or more of the following (as selected by the Committee): (i) earnings per
share, including earnings per share as adjusted (a) to exclude the effect of any
(1) significant acquisitions or dispositions of businesses by the Company,
(2) one-time, non-operating charges and (3) accounting changes (including but
not limited to any accounting changes that alter the recognition of stock option
expense and any accounting changes the Company adopts early); and (b) for any
stock split, stock dividend or other recapitalization; (ii) earnings per share
before taxes, subject to any of the adjustments described above; (iii) earnings;
(iv) earnings before interest, taxes and amortization; (v) total shareholder
return; (vi) share price performance; (vii) return on equity; (viii) return on
managed assets; (ix) revenue; (x) operating expenses; (xi) operating income;
(xii) originations volume; (xiii) originations growth; (xiv) net charge-offs;
(xv) net charge-off percentage; (xvi) portfolio growth; (xvii) net interest
margin; or (xviii) cash flow.

 

 9 

 

 

(c) Vesting. Unless the Committee determines otherwise, the Award Agreement
shall provide for the forfeiture of the non-vested Shares underlying Restricted
Stock or Restricted Stock Units upon the termination of a Participant’s Active
Status. To the extent that the Participant purchased the Shares granted under
such Restricted Stock or Restricted Stock Units and any such Shares remain
non-vested at the time the Participant’s Active Status terminates, the
termination of Active Status shall cause an immediate sale of such non-vested
Shares to the Company at the original price per Share paid by the Participant.

 

SECTION 12.       Grant, Terms and Conditions of SARs.

 

(a) Grants. The Committee shall have the full power and authority, exercisable
in its sole discretion, to grant SARs to selected Participants. The Committee is
authorized to grant both tandem stock appreciation rights, consisting of SARs
with underlying Options (“Tandem SARs”), and stand-alone stock appreciation
rights (“Stand-Alone SARs”) as described below. The terms of SARs shall be at
the discretion of the Committee. In no event shall the Board or the Committee be
permitted to Reprice a SAR after the date of grant without shareholder approval.

 

(b) Tandem SARs.

 

(i) Participants may be granted a Tandem SAR, exercisable upon such terms and
conditions as the Committee shall establish, to elect between the exercise of
the underlying Option for Shares or the surrender of the Option in exchange for
a distribution from the Company in an amount equal to the excess of (A) the Fair
Market Value (on the Option surrender date) of the number of Shares in which the
Participant is at the time vested under the surrendered Option (or surrendered
portion thereof) over (B) the aggregate exercise price payable for such vested
Shares.

 

(ii) No such Option surrender shall be effective unless it is approved by the
Committee, either at the time of the actual Option surrender or at any earlier
time. If the surrender is so approved, then the distributions to which the
Participant shall become entitled under this Section 12(b) may be made in Shares
valued at Fair Market Value (on the Option surrender date), in cash, or partly
in Shares and partly in cash, as the Committee shall deem appropriate.

 

(iii) If the surrender of an Option is not approved by the Committee, then the
Participant shall retain whatever rights he or she had under the surrendered
Option (or surrendered portion thereof) on the Option surrender date and may
exercise such rights at any time prior to the later of (A) five (5) business
days after the receipt of the rejection notice or (B) the last day on which the
Option is otherwise exercisable in accordance with the terms of the instrument
evidencing such Option, but in no event may such rights be exercised more than
ten (10) years after the date of the Option grant. 

 

(c) Stand-Alone SARs.

 

(i) A Participant may be granted a Stand-Alone SAR not tied to any underlying
Option under Section 10 of the Plan. The Stand-Alone SAR shall cover a specified
number of Shares and shall be exercisable upon such terms and conditions as the
Committee shall establish. Upon exercise of the Stand-Alone SAR, the holder
shall be entitled to receive a distribution from the Company in an amount equal
to the excess of (A) the aggregate Fair Market Value (on the exercise date) of
the Shares underlying the exercised right over (B) the aggregate base price in
effect for those Shares.

 

(ii) The number of Shares underlying each Stand-Alone SAR and the base price in
effect for those Shares shall be determined by the Committee at the time the
Stand-Alone SAR is granted. In no event, however, may the base price per Share
be less than the Fair Market Value per underlying Share on the grant date.

 

(iii) The distribution with respect to an exercised Stand-Alone SAR may be made
in Shares valued at Fair Market Value on the exercise date, in cash, or partly
in Shares and partly in cash, as the Committee shall deem appropriate.

 

(d) Exercised SARs. The Shares issued in settlement of any SARs exercised under
this Section 12 shall not be available for subsequent issuance under the Plan.
In accordance with Section 4, Shares underlying any exercised SARs that were not
issued in settlement of the SAR shall become available for future issuance under
the Plan.

 

PART IV - TERM OF PLAN AND SHAREHOLDER APPROVAL

 

SECTION 13.       Term of Plan. The Plan became effective as of the Effective
Date. It shall continue in effect until April 27, 2026 or until terminated under
Section 14 of the Plan or extended by an amendment approved by the shareholders
of the Company pursuant to Section 14(a).

 



 10 

 

 

SECTION 14.       Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board or the Committee may amend or terminate
the Plan from time to time in such respects as the Board may deem advisable
(including, but not limited to amendments which the Board deems appropriate to
enhance the Company’s ability to claim deductions related to stock option
exercises); provided that to the extent required by the Code or the rules of
Nasdaq, of any national stock exchange on which the Company’s common shares are
listed, or of the SEC, shareholder approval shall be required for any amendment
of the Plan. Subject to the foregoing, it is specifically intended that the
Board or Committee may amend the Plan without shareholder approval to comply
with legal, regulatory and listing requirements and to avoid unanticipated
consequences deemed by the Committee to be inconsistent with the purpose of the
Plan or any Award Agreement.

 

(b) Participants in Foreign Countries. The Committee shall have the authority to
adopt such modifications, procedures, and sub-plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

 

(c) Effect of Amendment or Termination. Any amendment or termination of the Plan
shall not affect Awards already granted and such Awards shall remain in full
force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.

 

SECTION 15.       Shareholder Approval. The effectiveness of the Plan is subject
to approval by the shareholders of the Company in accordance with applicable
Nasdaq rules.

 

 

 

 

 

 

 11 

